Citation Nr: 0829948	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.

3.  Entitlement to special monthly compensation based on a 
need for aid and attendance.

4.  Entitlement to service connection for hypertension to 
include as secondary to PTSD.

5.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) to include as secondary to 
PTSD.

6.  Entitlement to service connection for sexual dysfunction 
to include as secondary to PTSD.

7.  Entitlement to service connection for vision problems to 
include as secondary to PTSD.

8.  Entitlement to service connection for vascular problems 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his spouse testified before the undersigned 
Veterans Law Judge in March 2008.  At the hearing the veteran 
requested that his record be held open so that he could 
submit additional evidence.  Additional medical evidence 
pertinent to the veteran's claims was received by the Board 
in April 2008.  In July 2008, the veteran wrote to the Board 
and requested that his claims be remanded back to the agency 
of original jurisdiction (AOJ) for review of the newly 
submitted evidence.  Consequently, the veteran's claims must 
be returned to the AOJ for issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all of 
the veteran's VA medical records, 
including inpatient and outpatient 
records, dated from June 2007 to present.

2.  When the above action has been 
accomplished, the AOJ should readjudicate 
the veteran's claims considering all the 
evidence of record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted since 
the August 2007 statement of the case, and 
be given an appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




